Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 4/14/2022, PROSECUTION IS HEREBY REOPENED. A new ground(s) of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
         /Jennifer Pitrak McDonald/                    Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                    

Response to Arguments
Applicant’s arguments filed 4/14/2022 with respect to the previous rejections using Cuddihy have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riley et al.
Applicant’s amendments filed 4/14/2022 with respect to the previous rejections using Cuddihy have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riley et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 12, 14, 16, 18, 22, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (US 8,525,679, hereinafter Riley).
Regarding claims 1, 6, 12, 14, 16 and 18, Riley discloses an input unit 1044 and vital sign related acquisition unit 1050 that determines a vital sign related signal of at least a body part of a person, from which a vital sign can be derived (Col. 6, lines 29-51). A body part position determining unit 1040/1046 determines whether the body part of the person is in contact with a support 1024 and generates a contact signal indicating whether the body part is in contact with the support (figures 5-7, col. 6, lines 1-18). The contact signal and vital sign related signal are independent of each other as they come from completely different sensors. Based on the contact signal, a quality setting metric unit sets a quality metric of the vital sign related signals, and determines which vital sign related signals have the highest quality (i.e., are the most reliable) using the quality metric and should be used to derive a vital sign by a vital sign deriving unit (Col. 12, lines 15-40).
Regarding claim 2, the quality metric setting unit uses movement of the person relative to the support to set the quality metric (Col. 8, line 27-Col. 9, line 27).
Regarding claims 3, 22, 25 and 29, the force sensors 1040 of Riley could be worn on the body, if so desired by a user. Applicant is invited to explain why the sensors of Riley are not able to be worn, which is all that is required by claim 3.
Regarding claim 5, Riley discloses detecting when the body is no longer contacting part of the support using a contact sensor 1040 (Col. 12, lines 15-40). 
Regarding claim 28, claim 3 does NOT require a temporal sequence of images by a wearable sensor. Instead, the claim recites:
wherein the input unit is configured to obtain, as one or more vital sign related signals, 
1) a temporal sequence of images of at least one body part of the person acquired by an imaging unit;
and/OR 
2) a wearable sensor signal acquired by a wearable sensor.
In other words, the claim clearly requires EITHER obtaining a temporal sequence of images with an imaging unit OR obtaining a wearable sensor signal acquired by a wearable sensor. Since claim 3 was rejected using the wearable sensor signal, the details of claim 28 relating to the optionally required temporal sequence if images recited in claim 3 do not need to be found in the prior art. Riley does disclose determining if the person’s torso is in contact with a backrest, as described above (

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Frei et al. (US 2004/0138580, hereinafter Frei).
Riley, as described above, discloses the applicant’s basic invention but is silent as to signals being within a predetermined range, i.e., percentage, of each other are reliable/high quality. However, Frei discloses a physiological signal monitor (and thus is analogous art to Riley) and teaches that physiological signals within a predetermined range, i.e., percentage, of each other are reliable/high quality (par. 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Riley to consider those signals within a predetermined percentage of each other to also be considered reliable based on the teaching of Frei in order to ensure the quality of the signals and the diagnosis based on the signals..
Claims 8, 9, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Ferdosi et al. (US 2014/0066795, hereinafter Ferdosi).
Riley, as described above, discloses the applicant’s basic invention but is silent as to sending a signal to a user interface that will result in the user (i.e., an actuator) controlling the position of the support and/or the body part to ensure contact. However, Ferdosi discloses a physiological signal monitor (and thus is analogous art to Riley) and teaches that a signal can be sent to a user interface when a vital sign is deemed as unreliable in order for the user to correct the contact of the sensor/support (par. 0028-0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Riley to send a correction signal as taught by Ferdosi in order to ensure quality of the measured vital sign.
Allowable Subject Matter
Claims 4, 10, 11 and 17 are allowed.
Claims 23, 24, 26, 27, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792